      Case 3:17-cv-00101-RDM Document 410 Filed 01/27/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                       :
PROTECTION BUREAU,                       :
                                         :
                     Plaintiff           :
                                         :
                                         :      3:17-CV-101
           v.                            :      (Judge Mariani)
                                         :
                                         :
NAVIENT CORPORATION, et al.,             :
                                         :
                     Defendants.         :

                             SPECIAL MASTER ORDER #65

     NOW, THIS 27th DAY OF JANUARY 2020, IT IS HEREBY ORDERED THAT:

     1. The agenda for the conference call on January 28, 2020 shall include the

        following:

           a. Defendants’ invocation of the work product doctrine in relation to the

                selection of 25 student borrower accounts considered by Mr. Beji

                Varghese.

           b. Plaintiff’s claims of privilege with respect to the documents submitted in

                connection with the request to disqualify defense expert witness Dr.

                Xiaolang Ang.

           c. Scheduling the hearing on the request to disqualify Dr. Ang.

           d. Transfer of the Special Master assignment from JAMS to Stevens & Lee.
 Case 3:17-cv-00101-RDM Document 410 Filed 01/27/20 Page 2 of 2




2. The call shall be placed at 11:00 a.m. to 570-207-5606.

                                                s/ Thomas I. Vanaskie
                                                THOMAS I. VANASKIE
                                                SPECIAL MASTER




                                     2
